DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This office action is responsive to the amendment filed on February 18, 2022.  As directed by the amendment: claims 1 and 5-9 have been amended and claims 2-4 have been canceled.  Thus, claims 1 and 5-10 are presently pending in the application.

Claims 1 and 5-10 are allowed based on the Examiner’s Amendment below

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with attorney of record Yun Choe on May 11, 2022.

The application has been amended as follows: 

In claim 1 line 5, the term “sensed biosignals” has been changed to --received biosignals--.

In claim 1 lines 7-8, the term “senses biosignals to monitor a heart condition” has been changed to --monitors a heart condition based on the received biosignals--.

In claim 1 line 9, the term “device wraps around” has been changed to --device is configured to wrap--.

In claim 1 line 15, the term “sensed biosignals” has been changed to --received biosignals--.

In claim 1 line 22, the term “sensed biosignals” has been changed to --received biosignals--.

In claim 1 lines 23-24, the term “sensed biosignals” has been changed to --received biosignals--.

In claim 5 line 5, the term “sensed biosignals” has been changed to --received biosignals--.

In claim 5 lines 7-8, the term “senses biosignals to monitor a heart condition” has been changed to --monitors a heart condition based on the received biosignals--.

In claim 5 line 9, the term “device wraps around” has been changed to --device is configured to wrap--.

In claim 5 line 15, the term “sensed biosignals” has been changed to --received biosignals--.

In claim 5 line 22, the term “sensed biosignals” has been changed to --received biosignals--.

In claim 5 line 23, the term “sensed biosignals” has been changed to --received biosignals--.

In claim 6 line 5, the term “sensed biosignals” has been changed to --received biosignals--.

In claim 8 lines 1-2, the term “wherein the initial” has been changed to --wherein the preconfigured initial--.

In claim 9 line 1, the term “an external counterpulsation system” has been changed to --the external counterpulsation system of claim 1--.

In claim 9 line 2, the term “senses biosignals to monitor a heart condition” has been changed to --monitors a heart condition based on the received biosignals--.

In claim 9 lines 5-6, the term “sensed biosignals” has been changed to --received biosignals--.

In claim 9 line 13, the term “wherein the a compression device wraps around” has been changed to -- wherein the compression device is configured to wrap around--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record, alone or in combination, fails to teach at least an external counterpulsation system including wherein the controller divides an amplitude of the blood flow rate signal into a level L1, a level L2, and a level L3 in order from the highest to the lowest, the controller controls the compression timing by retarding the compression timing when a value of the blood flow rate signal at the beginning of late diastole is between the level L1 and the level L2 and a value of the blood flow rate signal at the end of late diastole is near the first reference value, and controls the compression timing by advancing the compression timing when the value of the blood flow rate signal at the beginning of late diastole is between the level L2 and the level L3 and the value of the blood flow rate signal at the end of late diastole is less than the first reference value, as recited in claim 1 lines 29-36.
The closest prior art of record, alone or in combination, also fails to teach at least an external counterpulsation system including wherein the controller controls the decompression timing by retarding the decompression timing when a value of the blood flow rate signal at the beginning of systole and a value of the blood flow rate signal at the end of systole are near a level L3, and the controller controls the decompression timing by advancing the decompression timing when the value of the blood flow rate signal at the beginning of systole is near a level L2 and the value of the blood flow rate signal at the end of systole is between the level L2 and the level L3, as recited in claim 5 lines 29-34.
The closest prior art of record includes Shipley (US 2009/0036938) who teaches an external counterpulsation system including sensing and receiving biosignals, monitoring a heart condition based thereon, a compression device which applies compressive pressure to the patient, and a controller to control the compression device; but Shipley does not disclose the controller dividing the blood flow rate signal into three levels and controlling the compression device based on the received blood flow rate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401. The examiner can normally be reached Mon. - Fr. 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785